DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 25-37, 47 and 48 in the reply filed on 4/29/22 is acknowledged. Claims 38-46 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 25, 26, 28, 30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al., US 6,344,254.
	The patent issued to Smith et al., teach a carpet (modular) comprising face yarn (11), a primary backing (12), wherein said face yarn is tufted into the primary backing layer (abstract, column 5, 50 and figure 6). The Examiner is of the position that modular carpet reads on the limitation of carpet tile. With regard to the claimed extruded secondary backing layer, Smith et al., teach applying an extruded adhesive layer (14) to primary backing layer (11) (figure 6, abstract and column 8, 55-65). The Examiner is of the position that this extruded adhesive layer reads on the claimed extruded secondary backing layer. Said adhesive layer can be made from polyolefins (column 8, 55-65). With regard to the claimed scrim layer, Smith et al., teach attaching a scrim (15) to the adhesive layer (figure 6). Said scrim is further entangled with a fibrous layer (21) (figure 6 and column 14, 20-40). As shown in figure 6, said scrim (15) though entangled with a fibrous layer (21) and is exposed at the bottom. Smith et al., teach that the fibers used to form the scrim (15) and the fibrous layer (21) can be made from polyolefins such as polypropylene or polyester (column 8, 40-50 and column 9, 10-20). With regard to claim 28, the Examiner is of the position that the extruded adhesive layer (14) can also function as a coating to scrim layer (15) Alternatively, Smith et al., teach that in addition to adhesive layer (14), said scrim (15) is also bonded with separate adhesives (binders) comprising a filler material (column 7, 45-60). 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 29, 33 and 34 are rejected under 35 U.S.C. 103 as being obvious over Smith et al., US 6,344,254.
	The rejections made over the cited prior art of Smith et al., are set forth above. 
	With regard to claim 29, Smith et al., teach using polyolefin based adhesives. The Examiner is of the position that absent unexpected results polyethylene can be used interchangeably with polypropylene since both are considered polyolefins. 
	With regard to claims 33 and 34, Smith et al., does not teach the claimed amount of polyolefin or filler. The Examiner is of the position that a person of ordinary skill in the art would recognize that the amount of polyolefin and filler used can be optimized depending on desired properties. It has been held that the determination of the optimum or workable ranges of said variable that might be characterized as routine experimentation is not patentable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
6.	Claims 27, 31,33-37, 47 and 48 are rejected under 35 U.S.C. 103 as being obvious over Smith et al., US 6,344,254 as applied to claim 25 above and further in view of Shail et al., US 2007/0254131 A1.
The rejections made over the cited prior art of Smith et al., are maintained as set forth above
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Smith et al., is set forth above. 
The published patent application issued to Shail et al., teach a carpet tile comprising a tufted face yarn, a primary backing, a pre-coat layer at least two solvent-less layers (section 0015). Said pre-coat layer is made from a hot melt adhesive that comprises at least 20 wt. % tackifying resin (section 0015). Said tackifying resin can also comprise about 15 wt. % of oils, waxes and anti-oxidants (section 0015). Said solvent-less polymer layers are extruded and can be made from ethylene-vinyl acetate copolymers, styrene-butadiene-styrene, ultra-low and low density polyethylene and is an amount ranging from 0-80 wt. % (sections 0017 and 0036). Shail et al., teach a filler in amount of about 60 wt. % (section 0020). Shail et al., further teach adding up to 1 wt. % steric acid to facilitate adhesive flow (section 0045). The Examiner considers the addition of steric acid sufficient to meet the limitation of a viscosity modifier. Shail et al., also teach adding pigment and ash in a weight amount of up to 1 wt. % (sections 0043-0046).
Shail et al., further teach positioning a scrim between the first extruded polymer layer and the second extruded polymer layer to provide dimensional stability (section 0022). Said scrim, can be woven or non-woven made from polymer or fiberglass fibers and combinations thereof (section 0048). With regard to the face yarns, Shail et al., teach using cotton, wool, nylon, polyester and polypropylene (section 0033). With regard to the primary backing layer, Shail et al., teach using a non-woven substrate made from sheath/core fibers wherein the core is polyester and the sheath is a polyamide (section 0034). With regard to the claimed weight of the carpet tile, Shail et al., teach weights of the individual layers that when added would overlap the claimed weights (sections 0051-0061).
The Examiner is of the position that based on the combined teachings of Smith et al., and Shail et al., a person of ordinary skill in the art would recognize that the scrim of Smith et al., can be made using a combination of polyester, polyolefin and/or glass fibers and/or with the addition of a pre-coat layer. Said supposition is based on the fact that Smith et al., and Shail et al., are analogous art and depending on the specific desired end product, certain features, materials and/or layers can be used interchangeably without undue experimentation to form carpet tiles. Applicants are invited to prove otherwise. 
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-37, 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11260621. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is encompassed by the subject matter claimed in U.S. Patent No. 11260621.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789